     Case 2:12-cv-00601-ROS Document 3873 Filed 03/22/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                   No. CV-12-0601-PHX-ROS
10                  Plaintiffs,
11   v.                                                ORDER
12   David Shinn, et al.,
13                  Defendants.
14
15          Upon request of the parties for a mediation, on February 24, 2021, the Court set this
16   matter for a mediation for April 6, 2021, at 10:30 a.m. (Doc. 3863). On March 19, 2021,
17   the undersigned’s chambers received an email stating that the parties have resolved their
18   dispute.
19          Accordingly,
20          IT IS ORDERED vacating the mediation in this matter set April 6, 2021.
21          Dated this 22nd day of March, 2021.
22
23
24
25
26
27
28
